Citation Nr: 1045984	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Albuquerque, New Mexico Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a December 2008 hearing.  A copy of the transcript is of 
record.  

This case was initially before the Board in January 2009 when it 
was remanded for additional evidentiary development.  The case is 
now ready to be adjudicated.  


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no 
more than level III hearing loss in the right ear and level I 
hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate his claim and notice of disability ratings and 
effective dates in May 2006.  The Veteran's bilateral hearing 
loss claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  
 
Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  The Veteran was also afforded three VA 
examinations.  The examination reports are adequate for 
adjudicative purposes.  The examiners reviewed the Veteran's 
claims file, examined him and rendered opinions based on their 
review and the rating criteria for hearing loss.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  
38 C.F.R. § 4.10 (2010).

As previously noted, in November 2006, the RO granted service 
connection for bilateral hearing loss and evaluated it as non-
compensable.  Because the Veteran appealed the RO's determination 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

III.  Analysis 

The Veteran asserts that the non-compensable rating for bilateral 
hearing loss does not accurately reflect its severity.  

In September 2006, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
40
50
LEFT
25
40
45
40
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 100 percent in the left ear.  The 
average puretone threshold for the right ear was 44 decibels.  
The average puretone threshold for the left ear was 43 decibels.  
The examiner indicated that the Veteran reported no concerns 
about his hearing but was bothered by his unilateral tinnitus.  
	
The findings of the September 2006 evaluation translates to level 
III hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In March 2009, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
55
LEFT
40
50
50
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
average puretone threshold for the right ear was 50 decibels.  
The average puretone threshold for the left ear was 53 decibels.  
The Veteran reported decreased hearing sensitivity and difficulty 
understanding conversational speech in the presence of background 
noise.    

The findings of the March 2009 evaluation translates to level I 
hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, a disability evaluation in 
excess of zero percent is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In June 2010, the Veteran underwent an authorized VA audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
45
LEFT
20
25
35
40
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
average puretone threshold for the right ear was 34 decibels.  
The average puretone threshold for the left ear was 36 decibels.  
The examiner noted no effects on the Veteran's occupation.  
	
The findings of the June 2010 evaluation translates to level I 
hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, a disability evaluation in 
excess of zero percent is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In a letter written by the Veteran in May 2009 he asserted that 
he has trouble hearing over the phone and had to buy a special 
phone which enables him to hear the person on the other line.  He 
also reported difficulty hearing the television and hearing in 
groups of people.  At the hearing in December 2008, the Veteran 
testified that he was retired.  He indicated that he had 
difficulty hearing people speak in public areas, hearing on the 
phone and hearing the television unless it was turned up high.

A full review of the record shows that a compensable rating for 
bilateral hearing loss is not warranted.  The audiological test 
results suitable for rating purposes reflect that the Veteran has 
not been entitled to a compensable rating for his bilateral 
hearing loss at any time during the appeal period.  Application 
of the rating schedule to the numeric designations assigned 
reflects that the Veteran is receiving the appropriate rating for 
his bilateral hearing loss.  Moreover, the VA examination reports 
addressed the functional limitations caused by the Veteran's 
hearing loss, and the impact of the Veteran's hearing loss on his 
daily functioning at home, to include certain interpersonal 
conversations and other situations.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  

Extra-Schedular

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step, a determination of whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  In the present appeal, the Veteran's 
disability is manifested by difficulty hearing.  This symptom is 
contemplated by the rating schedule which is based on the ability 
to understand spoken words and hearing acuity at various decibel 
levels.  Thus, the rating schedule adequately contemplates the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


